UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q [X]Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended March 31, 2011 or [] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File Number: 0-8908 PUBLIC STORAGE PROPERTIES IV, LTD. (Exact name of registrant as specified in its charter) California 95-3192402 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification Number) 701 Western Avenue, Glendale, California 91201-2349 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (818) 244-8080. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for at least the past 90 days. [X]Yes []No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). []Yes []No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [] Accelerated Filer [] Non-accelerated Filer [X] Smaller Reporting Company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). []Yes [X]No The Registrant is a limited partnership and issues units representing ownership of limited partner interests, with a par value of $500.00 per unit.Number of units outstanding at May 13, 2011:40,000. PUBLIC STORAGE PROPERTIES IV, LTD. INDEX PART I FINANCIAL INFORMATION Pages Item 1. Financial Statements (Unaudited) Condensed Balance Sheets at March 31, 2011 and December 31, 2010 1 Condensed Statements of Income for the Three Months Ended March 31, 2011 and 2010 2 Condensed Statement of Partners’ Equity for the Three Months Ended March 31, 2011 3 Condensed Statements of Cash Flows for the Three Months Ended March 31, 2011 and 2010 4 Notes to Condensed Financial Statements 5 - 9 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 10 - 14 Item 3.
